Citation Nr: 1102786	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of entitlement to dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to June 1988 
and from June 1989 to November 1999.  He died in December 2006.  
The appellant seeks DIC as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the VA Regional Office 
(RO) in Waco Texas.  In the decision, the RO determined that the 
appellant was not entitled to DIC as the Veteran's surviving 
spouse because she was divorced from the Veteran at the time of 
his death.

In October 2010, the appellant testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge (VLJ) 
at the RO.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 1980.

2.  They divorced in December 2002.

3.  The appellant and the Veteran did not subsequently remarry 
each other, or attempt to remarry each other, after their 
divorce.

4.  The Veteran died in December 2006.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's 
surviving spouse for the purpose of entitlement to dependency and 
indemnity compensation (DIC) are not met.  38 C.F.R. §§ 3.1(j), 
3.5(a)(1), 3.50 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to the instant claim because it turns on a matter of 
law and not on the underlying facts or development of the facts.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) found 
in Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  The 
Board therefore finds that any possible deficiency in VA's VCAA 
notice or development action constitutes harmless error.

II.  Analysis

As noted above, the appellant seeks recognition as the surviving 
spouse of the Veteran for the purpose of receiving dependency and 
indemnity compensation (DIC).  

DIC is a payment made by VA to a "surviving spouse," child or 
parent because of a service-connected death occurring after 
December 31, 1956.   38 U.S.C.A. 
§ 101(14); 38 C.F.R. § 3.5(a)(1).  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid 
under the law of the place where the parties resided at the time 
of marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex: 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

In this case, the evidence of record clearly shows that the 
appellant and the Veteran were married in October 1980 and 
divorced in December 2002.  The divorce is documented in a 
December 2002 divorce decree submitted by the appellant and she 
also affirmatively testified to being divorced from the Veteran 
during the October 2010 hearing.  Additionally, there is no 
evidence, nor has the appellant contended, that she and the 
Veteran remarried each other or attempted to remarry each other 
at any time prior to his death in December 2006.  Thus, the 
appellant was not the spouse of the Veteran at the time of his 
death.  38 C.F.R. § 3.1(j).  Accordingly, as a matter of law, she 
may not be considered the surviving spouse of the Veteran for 
purposes of entitlement to DIC.  38 C.F.R. § 3.50.  

The Board notes that the appellant has clearly testified that she 
was subject to great hardship during her marriage to the Veteran, 
including abuse directed at her and her children.  She also 
submitted statements from friends and family, including her 
pastor, as to the suffering she endured and her dedicated efforts 
to try and preserve the marriage despite this great suffering.  
The Board finds her testimony to be entirely credible and is 
certainly empathetic with her situation.  

That notwithstanding, the Board is bound in its decision-making 
by the governing laws and regulations.  These laws and 
regulations do not contain exceptions for situations such as that 
described by the appellant.  As the appellant was not married to 
the Veteran at the time of his death, she cannot be considered as 
his surviving spouse, and is thus barred from receiving VA DIC.  
38 C.F.R. §§ 3.5(a)(1), 3.50.  Accordingly, her claim must be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).    


ORDER

Recognition of the appellant as the Veteran's surviving spouse 
for the purpose of entitlement to VA dependency and indemnity 
compensation (DIC) is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


